Citation Nr: 1133319	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-16 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether vacatur of the February 3, 2010, Board of Veterans' Appeals decision is warranted insofar that it denied an initial disability rating higher than 10 percent for coronary artery disease.

2.  Entitlement to an initial disability rating higher than 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  On February 3, 2010, the Board issued a decision, which, in part, denied an initial disability rating higher than 10 percent for coronary artery disease. 

2.  Evidence pertinent to the claim involving an increased initial rating for coronary artery disease was received at the Board on or about October 21, 2010, and was associated with the Veteran's claims file after issuance of the February 3, 2010, decision.   

3.  The Veteran's coronary artery disease is manifested by an ejection fraction of less than 30 percent and chronic congestive heart failure. 


CONCLUSIONS OF LAW

1.  The criteria for vacating the February 3, 2010, Board decision insofar as it denied the claim for entitlement to an initial disability rating higher than 10 percent for coronary artery disease have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  

2.  The criteria for an initial 100 percent disability rating for coronary artery disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 

On February 3, 2010, the Board issued a decision which, in pertinent part, denied an initial disability rating higher than 10 percent for coronary artery disease.  Thereafter, the Veteran submitted private medical records pertinent to the claim involving an increased initial rating for coronary artery disease that was received at the Board on or about October 21, 2010, as well as a March 2011 VA examination.  This evidence was associated with the Veteran's claims file after issuance of the February 3, 2010, decision.   

When, as in this case, the Veteran is denied due process, the Board may vacate an appellate decision upon an appellant's or his representative's request, or on its own motion.  38 C.F.R. § 20.904 (2010).  Such action is appropriate in this case.  

Accordingly, the February 3, 2010, Board decision insofar as it denied the claim for entitlement to an initial disability rating higher than 10 percent for coronary artery disease is vacated.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  The merits of the issue set forth above is considered de novo in the decision below. 


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants an initial 100 percent disability rating for coronary artery disease.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. at 126.  In this regard, the Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2009) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's coronary artery disease has been rated under Diagnostic Code 7005, pertaining to arteriosclerotic heart disease (coronary artery disease).  Under Diagnostic Code 7005, documented coronary artery disease that causes a workload of greater than 7 METs but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or requires continuous medication warrants a 10 percent disability rating.  Documented coronary artery disease that causes a workload of greater than 5 METs but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or shows evidence of cardiac hypertrophy or dilatation on EKG, ECG or X-ray warrants a 30 percent disability rating.  Documented coronary artery disease that has resulted in more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  Documented coronary artery disease that has resulted in chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).  

A VA examination report dated in January 2007 shows that the Veteran asserted that he had experienced angina, shortness of breath, dizziness, and fatigue as a result of his coronary artery disease.  He stated that he had chest pain that ranged from mild to severe, dizziness when standing for long periods of time, and difficulty running, exercising, or performing physical labor due to shortness of breath and fatigue.  He maintained that his symptoms occurred intermittently, as often as 3 times, with each occurrence varying in duration.  He stated that he had experienced two attacks within the past year.  He also reported three episodes of congestive heart failure in the past year each lasting approximately one week.  He reported taking six medications for his heart condition.  The examiner found regular sinus rhythm.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The examiner indicated no heaves, thrills, murmurs, or gallops.  The electrocardiogram (EKG) and stress test were normal.  The Veteran had 10.5 METs on treadmill stress testing, but an ejection fraction was not provided.

Post-service private medical records dated from April 2007 to January 2011 show that the Veteran received intermittent treatment for his coronary artery disease as well as ischemic cardiomyopathy.  

In a September 2007 private medical record, the Veteran reported that he was feeling well symptomatically and that he had no chest discomfort, exertional dyspnea, orthopnea, palpitations, syncope, or paroxysmal nocturnal dyspnea.  The physician indicated that a recent echocardiography had revealed normal left ventricular size with severe left ventricular dysfunction and an estimated ejection fraction of approximately 30 percent.  There was mild to moderate mitral insufficiency with an estimated right ventricular systolic pressure of approximately 35 mmHg.  

A September 2008 echocardiography revealed normal-sized left and right atrium, and normal left ventricular wall thickness, right ventricle, aortic valve, MV, TV, and interatrial septum.  There was no pericardial effusion or intracardiac mass or thrombus.  The mid anterior wall, distal anterior wall, and mid anteroseptal wall were severely hypokinetic.  The anterior apex was akinetic.  The left ventricle was mildly dilated, and the left ventricular ejection fraction was between 25 to 30 percent.  

In a January 2011 private nuclear stress imaging report, the Veteran was found to have good exercise tolerance, nondiagnostic EKG changes with exercise, evidence for large anteroapical and anteroseptal infarction, and severely reduced left ventricular systolic function.  The Veteran had 10.1 METs.  His left ventricular ejection fraction was 20 percent, and he had a dilated left ventricle.  There was akinesis with possible dyskinesis of mid to distal anterior and apical walls with anteroseptal akinesis.  A carotid scan revealed less than 50 percent stenosis in the internal carotid arteries bilaterally, antegrade vertebral artery flow bilaterally, and minimal to mild plaque throughout both systems.  

On VA examination in March 2011, the Veteran reported experiencing palpitations, intermittent chest pain, and dyspnea with heavy exertion.  He also stated that he had a history of chronic congestive heart failure.  He maintained that he was on 6 medications continuously for his heart disease.  Examination revealed no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  Heart rhythm was regular, and S1 and S2 heart sounds were present.  An x-ray indicated normal heart size.  Cardiac stress testing was not conducted because the examiner found that the METs were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  The examiner estimated that the Veteran had 3 to 5 METs due to his report of symptoms of dyspnea and chest pain with heavy exertion.  The Veteran was noted to be able to walk on the treadmill at a speed of 3 to 4 miles per hour.  The examiner found no objective evidence of congestive heart failure on examination, but noted that the Veteran's history and prescribed medications were consistent with chronic congestive heart failure.  She noted that according to the Veteran's recent January 2011 nuclear stress test, he had an ejection fraction of 20 percent as well as evidence of cardiomegaly.  The examiner diagnosed the Veteran with coronary artery disease status post myocardial infarction times two and stents with chronic congestive heart failure on therapy.  

Documented coronary artery disease that has resulted in chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating under Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code 7005.  In this case, the Veteran has not had a workload of 3 METs or less.  Indeed, he has consistently had greater than 10 METs and just one estimate of 3 to 5 METs on VA examination in March 2011.  However, the evidence shows that the Veteran has left ventricular ejection fraction of less than 30 percent as well as chronic congestive heart failure.  Although no chronic congestive heart failure was found on VA examination in January 2007 and March 2011, the March 2011 VA examiner explained that the Veteran's history and prescribed medications were consistent with chronic congestive heart failure and diagnosed him as having chronic congestive heart failure.  Additionally, the Board notes that with the exception of a September 2007 private medical record finding that the Veteran's left ventricular ejection fraction was approximately 30 percent, the overall evidence shows that the Veteran's left ventricular ejection fraction has been consistently less than 30 percent.  The Board gives the Veteran the benefit of the doubt and finds that he has experienced chronic congestive heart failure and left ventricular ejection fraction of less than 30 percent due to his coronary artery disease.  Therefore, an increased initial disability rating of 100 percent is warranted for the Veteran's coronary artery disease.       

Accordingly, the Board find that the Veteran's coronary artery disease more nearly approximates the rating criteria required for an initial 100 percent disability rating under Diagnostic Code 7005 for all periods under consideration since service connection was established.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  




ORDER

The Board's February 3, 2010, decision insofar as it denied the claim for entitlement to an initial disability rating higher than 10 percent for coronary artery disease is vacated.  

An initial 100 percent disability rating for coronary artery disease is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


